Case 2:18-cv-00366-JRG Document 62-1 Filed 08/16/19 Page 1 of 4 PageID #: 2940




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


UNITED SERVICES AUTOMOBILE                     )
ASSOCIATION                                    )
a Texas reciprocal inter-insurance exchange,   )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )   Civil Action No. 2:18-CV-366 (JRG)
                                               )
WELLS FARGO BANK, N.A.,                        )   JURY TRIAL DEMANDED
a national banking association,                )
                                               )
                Defendant.                     )




                       FIRST AMENDED DOCKET CONTROL ORDER

            Before the Court is Plaintiff United Services Automobile Association (“USAA”)

  and Defendant Wells Fargo Bank, N.A.’s (“Wells Fargo”) (collectively, “Parties”) Joint

  Motion to Amend the Docket Control Order. Having considered the motion, the Court

  finds that it should be and is hereby GRANTED. The Court’s Docket Control Order,

  Dkt. No. 29, is hereby amended as follows:

     Current Deadline             Proposed New                              Event
                                    Deadline
  January 6, 2020                                     *Jury Selection – 9:00 a.m. in Marshall, Texas

  December 16, 2019                                   *Pretrial Conference – 9:00 a.m. in Marshall,
                                                      Texas before Judge Rodney Gilstrap
Case 2:18-cv-00366-JRG Document 62-1 Filed 08/16/19 Page 2 of 4 PageID #: 2941




  December 11, 2019                         *Notify Court of Agreements Reached During Meet
                                            and Confer

                                            The parties are ordered to meet and confer on any
                                            outstanding objections or motions in limine. The
                                            parties shall advise the Court of any agreements
                                            reached no later than 1:00 p.m. three (3)
                                            business days before the pretrial conference.
  December 2, 2019                          *File Joint Pretrial Order, Joint Proposed Jury
                                            Instructions, Joint Proposed Verdict Form,
                                            Responses to Motions in Limine, Updated
                                            Exhibit Lists, Updated Witness Lists, and
                                            Updated Deposition Designations
  November 25, 2019                        *File Notice of Request for Daily Transcript or Real
                                           Time Reporting.

                                           If a daily transcript or real time reporting of
                                           court proceedings is requested for trial, the party
                                           or parties making said request shall file a notice
                                           with the Court and e-mail the Court Reporter,
                                           Shelly Holmes, at
                                           shelly_holmes@txed.uscourts.gov.

  November 22, 2019                        File Motions in Limine

                                           The parties shall limit their motions in limine to
                                           issues that if improperly introduced at trial would
                                           be so prejudicial that the Court could not alleviate
                                           the prejudice by giving appropriate instructions to
                                           the jury.

  November 22, 2018                        Serve Objections to Rebuttal Pretrial Disclosures


  November 8, 2019                         Serve Objections to Pretrial Disclosures; and Serve
                                           Rebuttal Pretrial Disclosures

  November 1, 2019                         Serve Pretrial Disclosures (Witness List,
                                           Deposition Designations, and Exhibit List) by the
                                           Party with the Burden of Proof
Case 2:18-cv-00366-JRG Document 62-1 Filed 08/16/19 Page 3 of 4 PageID #: 2942




  September 30, 2019         October 25, 2019          *File Motions to Strike Expert Testimony
                                                       (including Daubert
                                                       Motions)

                                                       No motion to strike expert testimony (including a
                                                       Daubert motion) may be filed after this date
                                                       without leave of the Court.
  September 30, 2019         October 25, 2019          *File Dispositive Motions

                                                       No dispositive motion may be filed after this date
                                                       without leave of the Court.

                                                       Motions shall comply with Local Rule CV-56 and
                                                       Local Rule CV-7. Motions to extend page limits
                                                       will   only    be    granted    in    exceptional
                                                       circumstances. Exceptional circumstances require
                                                       more than agreement among the parties.


  September 30, 2019         October 25, 2019          Deadline to Complete Expert Discovery

  September 13, 2019         October 11, 2019          Serve Disclosures for Rebuttal Expert Witnesses


  August 23, 2019            September 20, 2019        Deadline to Complete Fact Discovery and File
                                                       Motions to Compel Discovery

  August 23, 2019            September 20, 2019        Serve Disclosures for Expert Witnesses by the
                                                       Party with the Burden of Proof
  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
  shown merely by indicating that the parties agree that the deadline should be changed.

                                ADDITIONAL REQUIREMENTS

          Notice of Mediator: The parties are to jointly file a notice that identifies the agreed
  upon mediator or indicates that no agreement was reached. If the parties do not reach an
  agreement, the Court will appoint a mediator. The parties should not file a list of mediators
  to be considered by the Court.

          Summary Judgment Motions, Motions to Strike Expert Testimony, and
  Daubert Motions: For each motion, the moving party shall provide the Court with two (2)
  copies of the completed briefing (opening motion, response, reply, and if applicable,
  surreply), excluding exhibits, in D-three-ring binders, appropriately tabbed. All documents
  shall be single-sided and must include the CM/ECF header. For expert-related motions,
  complete digital copies of the relevant expert report(s) and accompanying exhibits shall
  submitted on a single flash drive. These copies shall be delivered as soon as briefing has
Case 2:18-cv-00366-JRG Document 62-1 Filed 08/16/19 Page 4 of 4 PageID #: 2943



  completed.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are
  directed to include any arguments related to the issue of indefiniteness in their Markman
  briefing, subject to the local rules’ normal page limits.
        Motions for Continuance: The following excuses will not warrant a continuance
 nor justify a failure to comply with the discovery deadline:

 (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)    The fact that one or more of the attorneys is set for trial in another court on the same
        day, unless the other setting was made prior to the date of this order or was made as a
        special provision for the parties in the other case;

 (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that
        it was impossible to complete discovery despite their good faith effort to do so.

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date
 on the DCO shall take the form of a motion to amend the DCO. The motion to amend the
 DCO shall include a proposed order that lists all of the remaining dates in one column (as
 above) and the proposed changes to each date in an additional adjacent column (if there is
 no change for a date the proposed date column should remain blank or indicate that it is
 unchanged). In other words, the DCO in the proposed order should be complete such that
 one can clearly see all the remaining deadlines and the changes, if any, to those deadlines,
 rather than needing to also refer to an earlier version of the DCO.

        Proposed DCO: The Parties’ Proposed DCO should also follow the format
 described above under “Amendments to the Docket Control Order (‘DCO’).”
